                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

 CROP PRODUCTION SERVICES, INC.                                                           PLAINTIFF

 V.                                                                         NO. 4:17-CV-00080-JMV

 RTR FARMS, INC., ET AL.                                                              DEFENDANTS


                                    ORDER CLOSING CASE

       On November 17, 2017, the Court stayed this case pursuant to the automatic stay provided

for under 11 U.S.C. § 362 because the defendants had initiated bankruptcy proceedings. The

Court, having been advised that bankruptcy proceedings are ongoing, finds there is no reason for

this case to remain on the active docket. Accordingly, the Clerk of the Court is directed to

administratively CLOSE this action. See Mire v. Full Spectrum Lending, Inc., 389 F.3d 163, 167

(5th Cir. 2004) (“The effect of an administrative closure is no different from a simple stay, except

that it affects the count of active cases pending on the court's docket; i.e., administratively closed

cases are not counted as active.”). Should further litigation be necessary, any party may move to

reopen the case.

       SO ORDERED this 15th day of January, 2020.


                                                      /s/ Jane M. Virden
                                                      U. S. MAGISTRATE JUDGE
